Case: 20-40227     Document: 00515679621         Page: 1     Date Filed: 12/18/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 20-40227                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                    December 18, 2020
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Reuben Glen Stafford, also known as Reuben Stafford, also
   known as Ruben Glen Stafford,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:19-CR-834-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Rueben Glen Stafford was convicted by a jury of conspiracy to
   transport undocumented aliens and transportation of an undocumented
   alien, and he was sentenced below the advisory guideline range to five months



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40227      Document: 00515679621          Page: 2   Date Filed: 12/18/2020




                                    No. 20-40227


   of imprisonment and three years of supervised release. Stafford challenges
   the denial of his motion to suppress his oral statements, arguing that agents
   lacked a particularized, objective basis for reasonable suspicion based on the
   totality of the circumstances to justify his detention and questioning.
          We normally review a district court’s legal conclusions de novo and
   its factual determinations for clear error, viewing the evidence in the light
   most favorable to the Government as the prevailing party in an appeal of the
   denial of a motion to suppress. See United State v. Wright, 777 F.3d 769, 773
   (5th Cir. 2015). However, because this was not the same argument Stafford
   made in the district court in his motion to suppress, we review Stafford’s
   unpreserved arguments for suppression only for plain error. See United States
   v. Vasquez, 899 F.3d 363, 372-73 (5th Cir. 2018), cert. denied, 139 S. Ct. 1543
   (2019); FED. R. CRIM. P. 12(b)(3)(C); accord United States v. De Jesus-Batres,
   410 F.3d 154, 158 (5th Cir. 2005).
          Our de novo review of the record shows that the agents possessed
   specific and articulable facts which, taken together with rational inferences
   from those facts, reasonably warranted detaining Stafford for questioning.
   The record supports the conclusion that agents had reasonable suspicion
   based on their observations and experience to believe that criminal activity
   may have been afoot. See United States v. Arvizu, 534 U.S. 266, 273 (2002).
   We conclude that the district court did not commit plain error in denying
   Stafford’s motion to suppress. See Vasquez, 899 F.3d at 373.
          AFFIRMED.




                                         2